


EXHIBIT 10.2

AMENDMENT NO. 8 TO
THE AMENDED AND RESTATED
CREDIT AGREEMENT

Dated as of June 6, 2008

          AMENDMENT NO. 8 TO THE AMENDED AND RESTATED CREDIT AGREEMENT (this
“Amendment”) among SOTHEBY’S, a Delaware corporation (“Holdings”), SOTHEBY’S,
INC., a New York corporation (the “Company” and, together with Holdings, the
“U.S. Borrowers”), OATSHARE LIMITED, a company registered in England and Wales
with registration number 01737495 (“Oatshare”), SOTHEBY’S, a company registered
in England and Wales with registration number 00874867 (“Sotheby’s” and,
together with Oatshare, the “U.K. Borrowers”, and collectively with the U.S.
Borrowers, the “Borrowers”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”) and BANK OF AMERICA,
N.A., as Administrative Agent, Swing Line Lender, L/C Issuer and Foreign
Currency Lead Lender.

          PRELIMINARY STATEMENTS:

          (1)      The Borrowers, the Lenders and the Administrative Agent have
entered into the Amended and Restated Credit Agreement dated as of November 14,
2005, as amended by Amendment No. 1 to the Amended and Restated Credit Agreement
dated as of February 3, 2006, Amendment No. 2 to the Amended and Restated Credit
Agreement dated as of May 18, 2006, Amendment No. 3 to the Amended and Restated
Credit Agreement dated as of January 2, 2007, Amendment No. 4 to the Amended and
Restated Credit Agreement dated as of July 25, 2007, Consent and Amendment No. 5
to the Amended and Restated Credit Agreement dated as of December 17, 2007,
Amendment No. 6 to the Amended and Restated Credit Agreement dated as of January
22, 2008 and Amendment No. 7 to the Amended and Restated Credit Agreement dated
as of April 24, 2008 (as so amended, the “Credit Agreement”). Capitalized terms
not otherwise defined in this Amendment have the same meanings as specified in
the Credit Agreement.

          (2)      The Borrowers and the Lenders have agreed to make a certain
amendment to the Credit Agreement related to the issuance of the Convertible
Notes (as hereinafter defined).

          SECTION 1. Amendment to Credit Agreement.

          (a)       Section 1.01 of the Credit Agreement is, effective as of the
date hereof and subject to the satisfaction of the conditions precedent set
forth in Section 2, hereby amended by adding the following defined terms in
appropriate alphabetical order:

“Convertible Notes” means the convertible notes issued by Holdings in an
aggregate principal amount not to exceed $250,000,000, which shall constitute
New Senior Notes for all purposes hereof.

1

Sotheby’s – Amendment No. 8 to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




“Convertible Notes Hedge Counterparties” means those Persons, other than
Holdings, that are parties to Convertible Notes Hedge Agreements.

“Convertible Notes Hedge Agreements” means those certain prepaid hedge
transactions, in form and substance reasonably satisfactory to the
Administrative Agent, entered into among Holdings and the Convertible Notes
Hedge Counterparties in connection with the issuance of the Convertible Notes.

“Convertible Notes Indenture” means the New Senior Notes Indenture governing the
Convertible Notes.

“Convertible Notes Warrants” means those warrants for common stock of Holdings,
in form and substance reasonably satisfactory to the Administrative Agent,
issued by Holdings to the Convertible Notes Hedge Counterparties in connection
with the Convertible Notes Hedge Agreements.

          (b)       Section 7.02(b) of the Credit Agreement is, effective as of
the date hereof and subject to the satisfaction of the conditions precedent set
forth in Section 2, hereby amended and restated to read in full as follows:

“(b)      obligations (contingent or otherwise) existing or arising under the
Convertible Notes Hedge Agreements;”

          (c)       Section 7.06 of the Credit Agreement is, effective as of the
date hereof and subject to the satisfaction of the conditions precedent set
forth in Section 2, hereby amended by (i) deleting “and” where it appears at the
end of clause (e), (ii) deleting “.” where it appears at the end of clause (f),
and (iii) adding new clauses (g), (h) and (i) thereto to read in full as
follows:

“(g)      Upon the conversion of any Convertible Notes in accordance with their
terms, Holdings may either (i) issue common stock solely to the extent required
by the Convertible Notes Indenture, or (ii) issue common stock and pay cash to
the holders of such Convertible Notes in an aggregate amount not in excess of
the applicable conversion obligation, provided that the amount of cash payable
under this clause (ii) shall not exceed the amount received by Holdings from the
Convertible Notes Hedge Counterparties upon such conversion;

(h)      Holdings may issue common stock to the Convertible Notes Hedge
Counterparties (i) pursuant to the terms of the Convertible Notes Warrants, and
(ii) to the extent required by the Convertible Notes Hedge Agreements; and

(i)      Holdings may (i) issue the Convertible Notes Warrants to the
Convertible Notes Hedge Counterparties, (ii) make cash payments to the
Convertible Notes Hedge Counterparties upon any termination of the Convertible
Notes Warrants in an amount not in excess of that required by the Convertible
Notes Warrant, and (iii) make cash payments to the

2

Sotheby’s – Amendment No. 8 to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




Convertible Notes Hedge Counterparties upon termination of the Convertible Notes
Hedge Agreements.”

          SECTION 2. Conditions of Effectiveness. This Amendment shall become
effective as of the date first above written when, and only when, the
Administrative Agent shall have received (i) counterparts of this Amendment
executed by each Borrower and the Required Lenders or, as to any of the Lenders,
advice satisfactory to the Administrative Agent that such Lender has executed
this Amendment, (ii) the consent attached hereto (the “Consent”) executed by
each of the Guarantors, and (iii) a certificate signed by a duly authorized
officer of each Borrower stating that (A) the representations and warranties
contained in each of the Loan Documents (as amended or supplemented to date,
including pursuant to this Amendment) are true and correct on and as of the date
hereof, before and after giving effect to this Amendment, as though made on and
as of such date (except for any such representation and warranty that, by its
terms, refers to an earlier date, in which case as of such earlier date), and
(B) no event has occurred and is continuing that constitutes a Default. The
effectiveness of this Amendment is conditioned upon the accuracy of the factual
matters described herein. This Amendment is subject to the provisions of Section
10.01 of the Credit Agreement.

          SECTION 3. Representations and Warranties of the Borrowers. Each
Borrower hereby represents and warrants that the representations and warranties
contained in each of the Loan Documents (as amended or supplemented to date,
including pursuant to this Amendment) are true and correct on and as of the date
hereof, before and after giving effect to this Amendment, as though made on and
as of such date (except for any such representation and warranty that, by its
terms, refers to an earlier date, in which case as of such earlier date).

          SECTION 4. Reference to and Effect on the Loan Documents. (a) On and
after the effectiveness of this Amendment, each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Credit Agreement, and each reference in the Notes and each of
the other Loan Documents to “the Credit Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement, shall mean and be a
reference to the Credit Agreement, as amended by this Amendment.

          (b)      The Credit Agreement, the Notes, and each of the other Loan
Documents, as specifically amended by this Amendment, are and shall continue to
be in full force and effect and are hereby in all respects ratified and
confirmed.

          (c)       The execution, delivery and effectiveness of this Amendment
shall not, except as expressly provided herein, operate as a waiver of any
right, power or remedy of any Lender or the Administrative Agent under any of
the Loan Documents, nor constitute a waiver of any provision of any of the Loan
Documents.

3

Sotheby’s – Amendment No. 8 to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




          SECTION 5. Costs, Expenses, Etc. Each Borrower agrees to pay on demand
all costs and expenses of the Administrative Agent in connection with the
preparation, execution, delivery and administration, modification and amendment
of this Amendment and the other instruments and documents to be delivered
hereunder (including, without limitation, the reasonable fees and expenses of
counsel for the Administrative Agent) in accordance with the terms of Section
10.04 of the Credit Agreement.

          SECTION 6. Execution in Counterparts. This Amendment may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute but one and the same agreement.
Delivery of an executed counterpart of a signature page to this Amendment by
telecopier shall be effective as delivery of a manually executed counterpart of
this Amendment.

          SECTION 7. Governing Law. This Amendment shall be governed by, and
construed in accordance with, the laws of the State of New York.

 

 

4

Sotheby’s – Amendment No. 8 to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed by their respective officers thereunto duly authorized, as of the
date first above written.

  SOTHEBY’S     By: /s/ William S. Sheridan   Name:   William S. Sheridan  
Title: Executive Vice President     and Chief Financial Officer     SOTHEBY’S,
INC.     By: /s/ William S. Sheridan   Name:   William S. Sheridan   Title:
Executive Vice President     and Chief Financial Officer     OATSHARE LIMITED  
  By: /s/ William S. Sheridan   Name:   William S. Sheridan   Title: Executive
Vice President     and Chief Financial Officer     SOTHEBY’S     By: /s/ William
S. Sheridan   Name:   William S. Sheridan   Title: Executive Vice President    
and Chief Financial Officer


 

Signature Page

Sotheby’s – Amendment No. 8 to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




    BANK OF AMERICA, N.A., as     Administrative Agent, L/C Issuer, Swing Line  
  Lender, Foreign Currency Lead Lender and Lender         By: /s/ Edwin B. Cox,
Jr.   Name:   Edwin B. Cox, Jr.   Title: Senior Vice President


 

 

 

Signature Page

Sotheby’s – Amendment No. 8 to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




  HSBC BANK PLC,   as Lender   By: /s/ Paul Hagger   Name:   Paul Hagger  
Title: Corporate Banking Manager         THE CIT GROUP/BUSINESS CREDIT, INC.,  
as Lender         By: /s/ Julianne Low   Name:   Julianne Low   Title: Vice
President               CITIBANK, N.A.,   as Lender         By       Name:    
Title:               UNITED OVERSEAS BANK LIMITED,   NEW YORK AGENCY, as Lender
        By       Name:     Title:         By       Name:     Title:            
  COMERICA BANK,   as Lender         By: /s/ Sarah R. West   Name:   Sarah R.
West   Title: Assistant Vice President


Consent

Sotheby’s – Amendment No. 8 to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




CONSENT

Dated as of June 6, 2008

          Each of the undersigned, as a Guarantor under the Credit Agreement
referred to in the foregoing Amendment, hereby consents to such Amendment and
hereby confirms and agrees that notwithstanding the effectiveness of such
Amendment, the Guaranty contained in the Credit Agreement is and shall continue
to be, in full force and effect and is hereby ratified and confirmed in all
respects, except that, on and after the effectiveness of such Amendment, each
reference in the Loan Documents to “Credit Agreement”, “thereunder”, “thereof”
or words of like import shall mean and be a reference to the Credit Agreement,
as amended by such Amendment.

  GUARANTORS:       SOTHEBY’S FINE ART HOLDINGS, INC.   SOTHEBY’S FINANCIAL
SERVICES, INC.   SOTHEBY’S FINANCIAL SERVICES           CALIFORNIA, INC.  
OBERON, INC.   THETA, INC.   SOTHEBY’S VENTURES, LLC   SOTHEBY’S ASIA, INC.  
YORK WAREHOUSE, INC.   SPTC, INC.   SOTHEBY’S PARKE BERNET, INC.   YORK AVENUE
DEVELOPMENT, INC.   SOTHEBY’S THAILAND, INC.   SOTHEBY’S HOLDINGS INTERNATIONAL,
INC.   SOTHEBY’S NEVADA, INC.   SOTHEBYS.COM AUCTIONS, INC.   SIBS, LLC  
SOTHEBY’S.COM LLC   SOTHEBY’S RES, INC.


     By: /s/ William S. Sheridan      Name:   William S. Sheridan      Title:
Executive Vice President     and Chief Financial Officer         SOTHEBY’S      
     By: /s/ William S. Sheridan      Name:   William S. Sheridan      Title:
Executive Vice President     and Chief Financial Officer


Consent

Sotheby’s – Amendment No. 8 to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------




  SOTHEBY’S, INC.            By: /s/ William S. Sheridan      Name:   William S.
Sheridan      Title: Executive Vice President    
and Chief Financial Officer
              OATSHARE LIMITED            By: /s/ William S. Sheridan  
   Name:   William S. Sheridan      Title: Executive Vice President    
and Chief Financial Officer
              SOTHEBY’S FINANCIAL SERVICES LTD.            By: William S.
Sheridan      Name:   William S. Sheridan      Title: Executive Vice President  
 
and Chief Financial Officer
              CATALOGUE DISTRIBUTION COMPANY   LIMITED            By: /s/
William S. Sheridan      Name:   William S. Sheridan      Title: Executive Vice
President    
and Chief Financial Officer


Consent

Sotheby’s – Amendment No. 8 to Amended and Restated Credit Agreement

--------------------------------------------------------------------------------